DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-12, 14-15 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Guan [US 2020/0177265].

    PNG
    media_image1.png
    735
    933
    media_image1.png
    Greyscale

As claim 1, Guan discloses a method of wireless communication of a user equipment (UE), comprising: constructing a message associated with at least one of a plurality of component carriers (CCs) or a plurality of bandwidth parts (BWPs) indicating a same spatial relation for each of the plurality of CCs or the plurality of BWPs [Fig 3, terminal device for generating a message including indicator that a same spatial relation “quasi co-location relationship” for each of carriers, so base station can determine if carriers have a same spatial relation or not, Ref S105]; and transmitting the message to a base station [Fig 3 discloses a terminal device fed back the message to base station, 
As claim 2, Guan discloses receiving, from the base station, an update of the spatial relation in association with the at least one of the plurality of CCs or the plurality of BWPs, the update being based on the transmitted message [Par. 0206].
	As claim 3, Guan discloses the update indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claim 5, Guan discloses the update is received in a medium access control-control element (MAC-CE) [Par. 0044].
	As claim 6, Guan discloses receiving, from the base station, an update of at least one of transmission configuration indication (TCI) state or a quasi co-location (QCL) assumption in association with the at least one of the plurality of CCs or the plurality of BWPs, the update being based on the transmitted message [Par. 0201-0207].
As claim 9, Guan discloses the message is one of a beam report or a medium access control (MAC) control element (CE) [Par. 0044].
As claim 10, this claim rejects with similar rational as claim 1.
As claim 11, this claim rejects with similar rational as claim 2.
As claim 12, this claim rejects with similar rational as claim 3.
As claim 14, this claim rejects with similar rational as claim 5.
As claim 15, this claim rejects with similar rational as claim 6.
Claim(s) 19-21, 26-28 and 35-36 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Frenne [US 2018/0242327]. 
spatial parameters for first resource and second resource]. 
As claim 20, Frenne discloses the message includes information indicating the plurality of BWPs or the plurality of CCs, and includes configuration information of the spatial parameters that applies for each of plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources [Fig 4, Ref 401 includes resource ID of first and second recourse and QCL information for the first and second recourse, Par. 0103].
As claim 21, Frenne discloses each of the spatial parameters is based on at least one of a resource identifier (ID), a resource set ID, a CC ID, or a BWP ID or a combination thereof [Fig 4, Ref 401 includes resource ID of first and second recourse and QCL information for the first and second recourse, Par. 0103].
As claim 35, Frenne discloses the message configures the multiple spatial parameters in common for the plurality of CCs or the plurality of BWPs or plurality of UL/DL resources [Par. 0103].
As claim 36, this claim is rejected with similar rational as claim 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25, 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of Guan [US 2020/0177265].
As claim 22, Frenne fails to disclose what Guan discloses receiving, from the UE, an initial message associated with at least one of the plurality of CCs or the plurality of BWPs indicating a same spatial relation for the at least one of the plurality of CCs or the plurality of BWPs [Fig 3, Ref S105 and Par. 0198-0200 which discloses each resource has a same spatial relation when resource value is 1]; constructing a single update message, based on the message received from the UE, including re-configuration information of the spatial parameters for each of the plurality of resource groups associated with at least one of the plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources; and transmitting the single update message to the UE [Par. 0198-0200 and 0206 wherein spatial  parameters, Par. 0184].

As claim 23, Guan discloses the single update message indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claim 25, Guan discloses the single update message is received in a medium access control-control element (MAC-CE) [Par. 0044].
As claim 26, this claim is rejected with similar rational as claims 19 and 20.
As claim 27, this claim is rejected with similar rational as claim 22.
As claim 28, this claim is rejected with similar rational as claim 23.
As claim 30, this claim is rejected with similar rational as claim 25.
Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Frenne as applied to claims 19 and 26 above, and further in view 
Guan [US 2020/0178280].
As claim 24, Frenne fails to disclose the claimed invention but Guan ‘265 discloses the group ID identified control channel [Par. 0044] but failing to disclose what Guan ‘280 discloses a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, and 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as 
As claim 29, this claim is rejected with similar rational as claim 24.
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne and Guan ‘265 as applied to claims 19 and 26 above, and further in view of Faxer [US 2020/0389883].
As claim 31, Frenne and Guan fails to disclose what Faxer discloses contains the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states associated with the plurality of CCs and the plurality of BWPs [Par. 0097 disclosed TCI updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating TCI states as disclosed by Faxer into the teaching of Guan and Frenne.  The motivation would have been to improve beamforming.
As claim 32, Guan and Frenne fail to disclose what Faxer discloses the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states associated with the plurality of CCs and the plurality of BWPs [Par. 0097 discloses TCI updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating TCI states as disclosed by Faxer into the teaching of Guan and Frenne.  The motivation would have been to improve beamforming.
Claims 19-23, 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan [US 2020/0177265] in view of Tomeba [US 2020/0389885].

    PNG
    media_image2.png
    735
    934
    media_image2.png
    Greyscale

As claim 19, Guan discloses a method of wireless communication of a base station, comprising: constructing a message associated with at least one of a plurality of component carriers (CCs), a plurality of bandwidth parts (BWPs), or a plurality of uplink (UL)/downlink (DL) resources configuring multiple spatial parameters for the plurality of CCs, the plurality of BWPs, or the plurality of UL/DL resources [a message with configuration information such frequency resource ID, spatial parameter” creates to be send to terminal in  Fig 3, Ref S101, Par. 0043-0050, 0052, 0055, 0056, 0072-0073, 0078, 0085-0094, 0104-0105, 0108, 0110, 0112, 0115, 0119, 0122, 0261, 0267, 0268, 0269, 0272, 0275, 0279, 0282, 0332, 0342, 0347, 0348, 0350, 0352-0353, 0360, 0372, 0375, 0377, 0382, 0388, 0395, 0400, 0406, 0412, 0419, Fig 11a, Ref S301, Par. 0261-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying a message includes multiple spatial parameters configured with resources from base station to UE as disclosed by Tomeba into the teaching of Guan.  The motivation would have been to compensate for path loss.
As claim 20, Guan discloses the message includes information indicating the plurality of BWPs or the plurality of CCs, and includes configuration information of the spatial parameters that applies for each of plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources [Fig 3, Ref S102].
	As claim 21, Guan discloses each of the spatial parameters is based on at least one of a resource identifier (ID), a resource set ID, a CC ID, or a BWP ID or a combination thereof [Par. 0050].
	As claim 22, Guan discloses receiving, from the UE, an initial message associated with at least one of the plurality of CCs or the plurality of BWPs indicating a same spatial relation for the at least one of the plurality of CCs or the plurality of BWPs [Fig 3, Ref S105 and Par. 0198-0200 which discloses each resource has a same spatial relation when resource value is 1]; constructing a single update message, based on the 
As claim 23, Guan discloses the single update message indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claim 25, Guan discloses the single update message is received in a medium access control-control element (MAC-CE) [Par. 0044].
As claim 26, this claim is rejected with similar rational as claims 19 and 20.
As claim 27, this claim is rejected with similar rational as claim 22.
As claim 28, this claim is rejected with similar rational as claim 23.
As claim 30, this claim is rejected with similar rational as claim 25.
As claim 33, Tomeba discloses the message configures the multiple spatial parameters in common for the plurality of CCs or the plurality of BWPs [Par. 0078, 00168 and 0177].
As claim 34, this claim is rejected with similar rational as claim 33.
As claim 35, this claim is rejected with similar rational as claim 34.
As claim 36, this claim is rejected with similar rational as claim 35.
Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Tomeba as applied to claims 19 and 26 above, and further in view 
Guan [US 2020/0178280].

Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Tomeba.  The motivation would have been to exchange control data between the devices.
As claim 29, this claim is rejected with similar rational as claim 24.
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Tomeba as applied to claims 19 and 26 above, and further in view of Faxer [US 2020/0389883].
As claim 31, Guan and Tomeba fail to disclose what Faxer discloses contains the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states associated with the plurality of CCs and the plurality of BWPs [Par. 0097 disclosed TCI updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating TCI states as disclosed by Faxer into the teaching of Guan and Tomeba.  The motivation would have been to improve beamforming.
As claim 32, Guan and Tomeba fail to disclose what Faxer discloses the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states associated with the plurality of CCs and the plurality of BWPs [Par. 0097 discloses TCI updated].
.
Claims 4, 7-8, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Guan [US 2020/0178280].
As claim 4, Guan discloses the group ID identified control channel [Par. 0044] but failing to disclose what Guan ‘280 disclose a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan.  The motivation would have been to exchange control data between the devices.
As claim 7, Guan discloses updating message is associated with control channel [0044] but failing to disclose what Guan ‘280 discloses one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) [0131-0154].
Since, PDCCH or PDSCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PDCCH or PDSCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan.  The motivation would have been to exchange control data between the devices.

Since, PUCCH or PUSCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH or PUSCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan.  The motivation would have been to exchange control data between the devices.
As claim 13, this claim is rejected with similar rational as claim 4.
As claim 16, this claim is rejected with similar rational as claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414